        Case 1:19-cv-09514-KPF Document 16 Filed 06/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHELLE MILLAN,

                          Plaintiff,
                                                    19 Civ. 9514 (KPF)
                   -v.-
                                                          ORDER
SUSHIBYM, INC. and YU YING LIN,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      By letter dated May 29, 2020 (Dkt. #15), the parties notified the Court

that they have reached a settlement in this case. Accordingly, the parties are

instructed to file their completed settlement agreement along with a joint letter

regarding the fairness of the settlement agreement on or before July 1, 2020,

for this Court's review in accordance with the FLSA and Second Circuit law,

see, e.g., Cheeks v. Freeport Pancake House, 796 F. 3d 199 (2d Cir. 2015).

      SO ORDERED.

Dated: June 1, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
